Marshall, J.
As we view this case only a small part of the ground covered by the briefs of counsel need be examined, and it is thought best to confine the opinion pretty closely to that which is necessary. A few quite plain features of the case not involving any legal principle of sufficient intricacy to warrant discussion of it seem to be controlling.
Whether the paper obtained by appellant, in form authorizing him to act as respondent’s broker in respect to selling her real estate, was secured by false representations, as found, or whether the finding to the effect that it was agreed when the paper was obtained that it should not take effect except in the event of Mr. Potter’s approval and that he seasonably disapproved thereof, due notice of such disapproval being given to appellant coupled with a demand for a return of the paper, or whether such paper in any event conferred authority on appellant to make the written contract sought to be annulled, or any written contract binding respondent in respect to selling her property, or whether the evidence in *458respect to tbe circumstances characterizing the signing of the agency contract was properly received and considered, may all be passed without any expression of opinion in respect thereto.
At the best for appellant when he commenced negotiating with Brennan the latter had ho authority in the matter other than that contained in the paper obtained as aforesaid, which did not empower him to arrange for a sale of the property at less than $10,000, $3,000 cash and $7,000 payable on or before five years from the date of sale with interest at five per cent, per annum, secured on the property supplemented by insurance thereon, or on such terms as respondent might accept as satisfactory to her. It did not include authority to' bind respondent to release any part of the property from the purchase-money mortgage in advance of all of such money being paid, nor to bind respondent to turn over her insurance on the property without special compensation therefor, or to bind her as to any matter of detail not heretofore mentioned, nor were either of three important features of the contract Brennan assumed authority to make with appellant ever submitted to respondent at any time for her approval, nor were they mentioned at any time in any of the negotiations preceding the making of such contract between Brennan and respondent, or between Brennan and respondent’s adviser, Mr. Potter. So they were included in the contract, so called, with appellant wholly without authority. Such features were: Eirst, one fixing the time in the future when possession of the property should be delivered to appellant regardless of whether the contract was then otherwise closed up or not; second, one binding respondent to transfer her insurance on the property to the purchaser without compensation therefor; third, one binding respondent, upon appellant selling any part of the property, to accept the sale price therefor as payment on her purchase-money notes and to release such property from the mortgage. This phase of the case appears in the record without any controversy. While it is not wholly *459at least specifically covered by tlie findings, under a familiar-rule it may and ought to be considered in support of the-judgment.
Upon a careful consideration of the matter it is the opinion of the court that the trade made by Rrennan in respondent’s name must be considered as a whole in respect to all important provisions of the contract, and that if any such provision was included therein which was not authorized, especially if not authorized to the knowledge of appellant, the*whole transaction is void. That seems too clear to require any extended discussion. If appellant relied on the written, authority with Brennan he must have known that the matters, of detail we have referred to required the special approval of respondent. If he relied on the assent given by respondent to the unauthorized proposition made by Brennan, which was afterwards repudiated, he must have known that such, assent did not cover any of the features of the contract referred to. The conclusion must necessarily follow, in the-opinion of the court, that the contract under which appellant claims is void and that the judgment, so treating it, is right, irrespective of any other question in the case.
The finding and the uncontroverted evidence are to, the-effect that Brennan reported to respondent what he claimed to be appellant’s proposition to buy the property; that she-accepted the same; that subsequently appellant repudiated the whole matter upon the ground that Brennan had exceeded his authority; that he then made a proposition to-take the property materially different from the one so repudiated; and that respondent took time to consider the-matter, her decision to he reported to Brennan the next day. The findings, based upon sufficient evidence, are further to-the effect that seasonably respondent caused Brennan to he-notified that she would not accept appellant’s proposition or further negotiate with him for a sale of the property, or sell to him on any terms, and that then Brennan, without communicating to respondent any new proposition, proceeded» *460to make tbe trade complained of with appellant, wbicb, as we have seen, was on a basis materially differing from tbe one respondent bad once assented to. It is tbe opinion of tbe court that tbe consent to trade with appellant according to his supposed proposition, wbicb was found to be unauthorized, did not survive bis repudiation thereof. Tbe provision of tbe written authority claimed by appellant in respect to a sale of tbe property on terms other than those specifically -mentioned in tbe writing upon their receiving respondent’s approval, contemplated' action on her part upon a proposal by or through Brennan. Assent to an unauthorized proposition not resulting in a trade because of tbe want of authority did not bind respondent to subsequently assent to a proposition similar in terms from the same or another party.
It is conceded, as we understand it, that if, as tbe court found, appellant knew when be made tbe trade with Brennan that tbe-latter bad been notified of respondent’s decision not to sell her property to him upon any terms wbicb bad been discussed, or otherwise, there is no basis for bis claim, but it is insisted that tbe finding in that regard is not supported by the'evidence. True, there is no direct evidence from tbe mouth of any witness supporting such finding, while it is contrary to tbe positive evidence of appellant. Nevertheless we are unable to bold that 'it is clearly against tbe preponderance of tbe evidence, when all of tbe suggestive circumstances wbicb the court bad a right to consider are taken into account, and due weight is given to tbe opportunity -such court bad, not possessed here, for determining tbe credibility of appellant’s evidence and the truth respecting tbe controversy. That opportunity, as this court has often said, in terms or effect, is of controlling significance in cases of doubt. Tbe things wbicb may well be of much probative force in tbe mind of a trial judge, though they cannot be spread upon tbe record for tbe enlightenment of an appellate court, may properly be tbe deciding factor as -to where tbe truth of a *461controversy lies. Here there was relationship between Brennan and appellant, the former being the latter’s uncle, suggesting a reason for his taking advantage of respondent in appellant’s behalf. There were indications that he was very active in that regard. He not only assumed to make a trade with appellant after being prohibited from doing so, but he materially varied from the proposition to which respondent once assented and to appellant’s advantage. Some haste was shown in making the written contract, in which appellant and Brennan both participated. The former acted throughout, as it seems, under Brennan’s advice. These and other circumstances are directly, or circumstantially, shown by the evidence. In connection therewith there may have been, and probably were, appearances on the trial of a persuasive character which are not open to our view. Facing the situation as a whole, notwithstanding the absence of direct evidence supporting the court’s finding, we are unable to convict the learned judge of having found against the clear preponderance of the evidence as he had a right to view the case.
The foregoing,sufficiently supports the judgment com-' plained of to render it unnecessary to say more.
By the Gourt. — The judgment is affirmed.